     8:11-cr-00089-BCB-MDN Doc # 69 Filed: 08/05/21 Page 1 of 5 - Page ID # 229




                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEBRASKA

    UNITED STATES OF AMERICA,

                            Plaintiff,                                              8:11-CR-89

          vs.
                                                                      MEMORANDUM AND ORDER
    JESSE M. HARMON,

                            Defendant.


         This matter is before the Court on the Motion to Modify Special Conditions of Supervised

Release. Filing 67. Defendant pled guilty to Count II of the Indictment charging him with receipt

of child pornography in violation of 18 U.S.C. § 2252A(a)(2). Based on a binding plea agreement

under Federal Rule of Criminal Procedure 11(c)(1)(C), Defendant was sentenced to 144 months

with five years of supervised release. Defendant seeks modification or correction of three special

conditions of supervised release.

         A district court may impose conditions of supervised release that “(1) [are] reasonably

related to the sentencing factors set forth in 18 U.S.C. § 3553(a);1 (2) involve no greater deprivation

of liberty than is reasonably necessary for the purposes set forth in § 3553(a); and (3) [are]

consistent with any pertinent policy statements issued by the Sentencing Commission.” United

States v. Kelly, 625 F.3d 516, 519 (8th Cir. 2010) (internal quotation marks omitted); see also 18

U.S.C. § 3583(d). Courts may modify, reduce, or enlarge those conditions of supervised release

“at any time prior to the expiration of the period of supervised release.” United States v. Yankton,




1
  These factors include the “nature and circumstances of the offense,” “history and characteristics of the defendant,”
“need to avoid unwarranted sentence disparities among defendant with similar records who have been found guilty of
similar conduct,” and the need for the sentence imposed to “reflect the seriousness of the offense,” “promote respect
for the law,” “provide just punishment for the offense,” “afford adequate deterrence,” and “protect the public.” §
3553(a).
  8:11-cr-00089-BCB-MDN Doc # 69 Filed: 08/05/21 Page 2 of 5 - Page ID # 230




168 F.3d 1096, 1098 n.6 (8th Cir. 1999); see also 18 U.S.C. § 3583(e)(2). “[W]hen considering

whether to ‘modify, reduce, or enlarge the conditions of supervision,’ a court is limited to

considering the sentencing factors enumerated in § 3553(a), any applicable Federal Rules of

Criminal Procedure, and applicable provisions for setting the initial conditions of supervised

release.” United States v. Shipley, 825 F. Supp. 2d 984, 988 (S.D. Iowa 2011); see also United

States v. Gaddy, No. 5:06-CR-50057, 2021 WL 2460607, at *1 (W.D. Ark. June 16, 2021).

Special Condition No. 4: Testing for the Presence of Alcohol

       Defendant first seeks to modify Special Condition No. 4 which states, in relevant part:

“defendant shall submit to such testing as requested by any probation officer to detect the presence

of alcohol or controlled substances in the defendant’s body fluids and to determine whether the

defendant has used any of those substances.” Filing 54 at 4. Defendant argues that this condition

effectively bans him from consuming any alcohol. Defendant argues that this condition should be

reworded to be consistent with Standard Condition No. 7, which states “defendant shall refrain

from excessive use of alcohol.” Filing 54 at 3.

       The Court acknowledges that special conditions imposing a complete ban on alcohol

consumption must generally be supported by evidence of substance abuse. See United States v.

Simons, 614 F.3d 475, 480 (8th Cir. 2010). However, Special Condition No. 4 is not a complete

ban on alcohol consumption. It merely supports enforcement of Standard Condition No. 7 which

prohibits excessive consumption of alcohol. The Court is confident that Defendant’s supervising

probation officer will reasonably apply Special Condition No. 4.

Special Condition No. 9: Searches of Defendant’s Property

       Defendant also seeks to modify Special Condition No. 9, which states:

        The defendant shall submit his/her person, residence, property, office, vehicle,
       papers, computer, other electronic communication or data storage devices or media,

                                                  2
   8:11-cr-00089-BCB-MDN Doc # 69 Filed: 08/05/21 Page 3 of 5 - Page ID # 231




           and effects to a search conducted by a U.S. Probation Officer at any time; failure to
           submit to a search may be grounds for revocation; the defendant shall warn any
           other residents that the premises and any shared devices may be subject to searches
           pursuant to this condition.

Filing 54 at 5. Defendant argues this condition is unreasonable because it would permit

“unannounced searches of defendants [sic] personal residence which could take place at any hour

of the day, even 2:00 AM.” Filing 67 at 2. Defendant argues that the probation officers should be

required to call before conducting a search or have reasonable suspicion to conduct a search. Filing

67 at 2.

           The Court will not modify this condition. As with Special Condition No. 4, the Court is

confident that the probation office will conduct itself reasonably in enforcing this provision.

Further, Special Condition No. 9 is relevant to Defendant’s offense. At the time of Defendant’s

arrest, he had electronically exchanged inappropriate pictures with one of his students, tried to start

an inappropriate relationship with another student, and was found to be in possession of child

pornography on his home computer. See Filing 53 at 1. Based on Defendant’s history and particular

offenses, the Court concludes that Special Condition No. 9 is appropriate in this case.

Special Condition 20: Prohibition on Material Depicting Sexually Explicit Conduct

           Finally, Defendant objects to Special Condition No. 20, which states:

           The defendant shall not possess, view, or otherwise use material depicting sexually
           explicit conduct as defined in 18 U.S.C. 2256. The defendant shall not possess,
           view, or otherwise use any material that is sexually stimulating or sexually oriented
           deemed to be inappropriate by the U.S. Probation Officer in consultation with the
           treatment provider.

Filing 54 at 6. Defendant argues that this condition is overly vague and was found unconstitutional

in United States v. Adkins, 743 F.3d 176, 194-95 (7th Cir. 2014). In Adkins, the special condition

prohibited the defendant from viewing or listening to “any pornography or sexually stimulating




                                                    3
  8:11-cr-00089-BCB-MDN Doc # 69 Filed: 08/05/21 Page 4 of 5 - Page ID # 232




material or sexually oriented material or patronize locations where such material is available.” Id.

at 194. The Seventh Circuit held that the condition was vague and overbroad. Id.

       Special Condition No. 20 is distinguishable from the overbroad condition in Adkins

because it is not an absolute ban. In United States v. Hobbs, 710 F.3d 850 (8th Cir. 2013), the

Eighth Circuit upheld a special condition worded identically to Special Condition No. 20. In

Hobbs, as in this case, the special condition prohibited the defendant from “possessing, viewing,

or using any sexually stimulating or sexually oriented material deemed inappropriate by the U.S.

Probation Officer in consultation with the treatment provider.” Id. at 855 (internal quotation marks

omitted). The Eighth Circuit concluded that this language was not overly broad because it was

relevant to the defendant’s offense. Id. Further, it was not vague because it was not an absolute

ban on explicit material and the defendant could consult with his probation officer to determine

whether certain material was appropriate. Id.

       The Court has reviewed the record and finds that Special Condition No. 20 is relevant to

Defendant’s offense and treatment. If Defendant has doubts about whether certain material is

appropriate for him, he may ask his assigned probation officer who will consult with Defendant’s

treatment provider. Because the Eighth Circuit expressly upheld this language as constitutional,

the Court will not modify Special Condition No. 20.

       IT IS ORDERED:

       1.      Defendant’s Motion (Filing 67) is denied;

       2.      The Clerk of Court shall mail a copy of this Memorandum and Order to Defendant

               at his last known address.




                                                 4
8:11-cr-00089-BCB-MDN Doc # 69 Filed: 08/05/21 Page 5 of 5 - Page ID # 233




Dated this 5th day of August 2021.

                                         BY THE COURT:


                                         ___________________________
                                         Brian C. Buescher
                                         United States District Judge




                                     5
